Citation Nr: 0631411	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-16 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1956 to February 1959.  This matter is before the 
Board of Veterans' Appeals (Board) from a February 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Lincoln, Nebraska.   


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran's tinnitus is related to his active service, to 
include noise exposure therein, and also against a finding 
that the tinnitus was caused or aggravated by the veteran's 
service connected hearing loss.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran contends that he currently has tinnitus as a 
result of his service.  He asserts that he was exposed to 
loud noises during service, to include M-1 rifle fire, and 
aircraft engine noise during duties on a flight line.  See 
veteran's letter, dated in August 2003.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

Service connection is currently in effect for bilateral 
hearing loss.  Service connection may be granted for a 
"[d]isability which is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a); 
Harder v Brown, 5 Vet. App. 183, 187-89 (1993).  Furthermore, 
the U.S. Court of Appeals for Veterans Claims (Court) has 
held that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The veteran's service medical records do not show complaints 
or treatment for tinnitus.  His separation examination 
report, dated in February 1959, shows that his ears, and 
drums, were clinically evaluated as normal.  

Postservice medical evidence consists of VA and non-VA 
reports dated between 1999 and 2004.  Reports from a private 
otolaryngology practice (FBO), dated between 1999 and 2003, 
show that the veteran received treatment for ear symptoms 
beginning in 1999, with multiple complaints of plugged ears, 
and findings of cerumen impaction.  An August 1999 report 
notes that the veteran stated that he had to wear earplugs at 
his work.  A January 2001 report notes complaints of ringing 
in the ears of one week's duration.  The FBO reports contain 
diagnoses that included eustachian tube dysfunction, otitis 
externa, impacted cerumen, and hearing loss.  

VA outpatient treatment reports show that the veteran sought 
treatment for hearing loss beginning in 2003, with no 
complaints pertaining to tinnitus.  

On VA audiological evaluation in September 2003 the examiner 
concluded that it was as likely as not that at least a 
portion of the veteran's hearing loss was precipitated by 
military noise exposure, but that "Since the veteran's 
tinnitus did not begin until many years after his military 
service, it is not likely that it was precipitated by 
military noise exposure, nor is it likely to be secondary to 
any possible service connected hearing loss."  
On VA ear examination in October 2003 the veteran complained 
of a history of hearing loss for more than 25 years, and of 
tinnitus "for many years."  The diagnosis was bilateral 
hearing loss.  The examiner stated that it was as likely as 
not that at least a portion of the veteran's hearing loss was 
precipitated by military noise exposure, and that although 
his tinnitus did not begin until after his military service, 
tinnitus was frequently associated with hearing loss, and 
therefore it was as likely as not that it was associated with 
his military noise exposure.  

In December 2003, the RO noted the conflicting opinions as to 
the etiology of the veteran's tinnitus, and requested another 
opinion based on a review of both examinations.  

In an opinion, dated in January 2004, a VA physician stated 
that the veteran's September 2003 and October 2003 VA 
examination reports had been reviewed, and that it was 
unclear as to how many years the veteran's tinnitus had been 
present, although he had claimed a 25 to 30 year history of 
tinnitus.  The examiner noted that a 30-year history of 
tinnitus would place its onset in 1973, 14 years following 
his separation from service.  Noting a recent lecture, the 
physician concluded, that tinnitus appearing 14 years after 
active duty was more than likely due to factors other than 
the service, and, "Therefore, it is not likely that the 
tinnitus is due to active duty or the hearing loss which may 
have occurred while on active duty."  

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show any treatment for tinnitus symptoms, or a diagnosis 
of, tinnitus.  Therefore, a chronic tinnitus disability is 
not shown during service.  See 38 C.F.R. § 3.303.  In 
addition, the August 1999 FBO report contains evidence of 
post-service employment noise exposure requiring the use of 
earplugs.  The FBO reports contain no specific complaints 
referable to tinnitus until 2001, at which time the veteran 
gave a history of tinnitus symptoms for one week.  This 2001 
report comes approximately 40 years after separation from 
service.  This lengthy period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  The September 2003 and October 2003 
VA examination reports contain opposing opinions; however, 
the Board finds that the January 2004 VA opinion is highly 
probative evidence against the claim.  In this opinion, the 
physician indicated that he had reviewed the September 2003 
and October 2003 VA examination reports, and concluded that, 
even if a 30-year history of tinnitus was assumed, it was 
still not likely that the veteran's tinnitus was due to 
active duty, or his hearing loss.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that service connection for tinnitus is not 
warranted on a direct basis, or on a secondary basis.  See 
38 C.F.R. §§ 3.303, 3.310.  

The Board has considered the written statements of the 
veteran.  Significantly, although a layperson is competent to 
testify as to observable symptoms, see Falzone v. Brown, 8 
Vet. App. 398, 403 (1995), a layperson is not competent to 
opine that such symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a layperson's observation is competent.  See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Here, the 
question of a nexus between the veteran's tinnitus and his 
service or his service connected hearing loss is a medical 
question, and not a subject for lay observation.  
Accordingly, it is the medical evidence that is probative.

The preponderance of the evidence is against the claim.  
Consequently, the benefit of the doubt doctrine does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in August 2003, prior to the decision on 
appeal, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter contained 
a specific request for the veteran to provide additional 
evidence in support of his claim.  He was asked to identify 
all relevant evidence that he desired VA to attempt to 
obtain.  

Regarding timing of the August 2003 notice, the VCAA letter 
was sent prior to the rating February 2004 decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include that there 
must be notice that a disability rating and an effective date 
assigned if service connection is awarded.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran did not receive such notice.  However, as the claim 
for service connection has been denied, as discussed above, 
no disability rating or effective date will be assigned; and 
any defect with respect to the content of the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant is satisfied, and there is no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

VA has also met its duty to assist the veteran in 
substantiating his claim.  All known and available pertinent 
records have been secured.  The veteran has been afforded 
examinations; and etiological opinions have been obtained.  
ORDER

Service connection for tinnitus is denied.  



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


